    Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 1 of 37
                                                                 Filed:PageID
                                                                        12/31/2020#:
                                                                                   3:339PM
                                                                                 Juli Luke
                                                                                 Denton County, County Clerk
                                                                                 By: Lara lsbell, Deputy

                                              CV-2020-03253
                              CAUSE NO.

PAULA BOYCE                                           §              IN THE COUNTY COURT
Plaintiff,                                            §
                                                      §
                                                                                             2
v                                                     §              AT LAW NO.
                                                      §
WALMART INC DfB/A                                     §
WALMART SUPERCENTER #5707                             §
Defendant.                                            §       DENTON COUNTY, TEXAS

                           PLAINTIFFS ORIGINAL PETITION WITH
                            REQUEST FOR WRITTEN DISCOVERY
     TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW Plaintiff, PAULA BOYCE, and les this Original Petition against
Defendant, WALMART INC D/B/A WALMART SUPERCENTER #5707and in support
thereof would respectfully show the Court as follows:


                                I.   DISCOVERY-CONTROL PLAN
              Pursuant to Rule 190.3 of the Texas Rules of Civil Procedure, this case will be
           1.01
governed according to Discovery Control Plan, Level II.

                                     II. JURISDICTION AND VENUE

        2.01   Venue is proper in Denton County under Texas Civil Practice & Remedies Code
section 15.002 because all or a substantial part of the events or omissions giving rise to the claim
occurred in Denton County.

        2.02 The Court has jurisdiction over Plaintiff because he is a resident of Texas and
Defendant because they are a foreign entity and conducts business in Texas. Venue of this case
is proper in Denton County, Texas because it is where the underlying events that led to this
lawsuit occurred. The amount of damages sought are within this Court’s jurisdictional limits.
Plaintiff seeks monetary damages of $100,000 but less $200,000.

                                             Il 1. PARTIES
          3.01    Plaintiff, PAULA BOYCE, individually is an individual residing in Ellis County.

        3.02 Defendant, WALMART INC D/B/A WALMART SUPERCENTER #5707 is
a Corporation registered in Texas; and having a principal place of business at 11700 US-3 80,
Cross Roads, Texas 76227 and operating a location at 11700 US-380, Cross Roads, Texas




                                           EXHIBIT C
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 2 of 37 PageID #: 10




762219. Defendant may be served with process through its registered agent            CT Corporation
System 1999 Bryan St., Suite 900 Dallas, Texas 75201

                                                 IV. FACTS
          4.01 On January 5, 2019, Plaintiff Visited Dollar Tree and located at 11700 US-380,
Cross Roads, Texas 7622. At that same time and place, Plaintiff was walking down the aisle
slipped on liquid on the oor. Plaintiffs sustained severe and painful personal injuries of which
Plaintiffs still suffer today.

                                    V. RESPONDEAT SUPERIOR


          5.01        The occurrence causing the injuries to Plaintiff was a result of the negligence of
  WALMART INC D/B/A WALMART SUPERCENTER #5707, its agents, servants, and/ or
employees, which negligent acts and/or omissions were committed by WALMART INC D/B/A
  WALMART SUPERCENTER #5707 agents, servants, and/or employees while in the course
  and scope of their employment for WALMART INC D/B/A WALMART SUPERCENTER
#5707 Therefore, Defendant WALMART INC D/B/A WALMART SUPERCENTER #5707is
                                                liable pursuant to the doctrine of Respondeat Superior

                              VI. PLAINTIFF WAS NOT NEGLIGENT
       6.01     The occurrence causing injury to Plaintiff was not caused in any way by
Plaintiffs fault, carelessness, or negligence.


                                VII. PREMISES CLAIM BY INVITEE

       7.01    Defendant was in possession of the premises at 11700 US-380, Cross Roads,
Texas 7622 on the date of the accident. Plaintiff entered defendant’s premises in response to
defendant’s invitation and for their mutual benet as a fast food restaurant.

       7.02.   On said occasion, WALMART INC D/B/A WALMART SUPERCENTER
#5707 through its agents, servants, and/or employees, failed to exercise the high degree of care
owed to Plaintiff, and was negligent and reckless in the following respects:

                 A.       Failing to adequately train its agents, servants, and/or employees;
                 B.       Failing to properly supervise its agents, servants, and/or employees;
                 C.       Failing to correct or warn Plaintiff of a hazardous and unreasonably
                          dangerous condition that it knew or should have known existed,
                           specically   the wet substance on the bathroom oor;   and

                 D.       Failure to adequately provide for Plaintiff safety in that Defendant failed
                          to inspect and discover a condition that it knew or should have known was
                          potentially hazardous.
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 3 of 37 PageID #: 11




       7.03     Such negligence above was a proximate cause of the occurrence in question and
Plaintiffs’ resulting injuries and damages as set forth thereafter.

                                          VIII. DAMAGES

       8.01    As a direct and proximate result of the occurrence made the basis of this lawsuit,
Plaintiffs was caused to suffer severe bodily injuries and damages as set out below.

               (a)    Reasonable expenses for necessary medical care in the past and future;
               (b)    Pain and suffering in the past and future;
               (C)    Physical impairment in the past and future;
               (d)    Disgurement,    past and future;
               (e)
                     IX. T.R.C.P. 193.7 NOTICE SELF AUTHENTICATION
          9.01 Plaintiffs hereby gives notice, pursuant to Tex. R. Civ. P. 193.7, of Plaintiffs
intent to utilize against the party producing same any document produced in response to written
discovery served by these Plaintiffs, and any documents exchanged provided between the parties
(including but not limited to, correspondence, pleadings, records, and discovery responses)
during the trial of this matter.
                               X. REQUEST FOR DISCLOSURE
         10.01 Defendant is requested to disclose the information or material described in Rule
194.2 (a-1).
                                            XI. PRAYER
         11.01 For these reasons, Plaintiffs ask that the Court issue citation for defendant to
appear and answer, and that plaintiffs be awarded a judgment against defendant for the following:
         Actual damages.
         Exemplary damages.




                                                W
         Prejudgment and post judgment interest.
         Court costs.
         All other relief to which plaintiff is entitled.

                                                       The Law Ofces      of Kelly T. Curran



                                                MILD      DASHLEY
                                                State bar No. 2409 l 55
                                                Midtown Ofce      Center
                                                5720   LBJ Fwy.   Suite 440
                                                Dallas, Texas 75240
                                                Phone (469) 730-3007
                                                Fax (469)   458—2993
                                                Mildred@ktclawrm.com
                                                ATTORNEY FOR PLAINTIFF
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 4 of 37 PageID #: 12




                            CAUSE NO.

PAULA BOYCE                                                          IN THE COUNTY COURT
Plaintiff,

                                                                      AT LAW NO.

WALMART INC DfB/A
WALMART SUPERCENTER #5707
Defendant.                                                     DENTON COUNTY, TEXAS



              PLAINTIFF’S FIRST REQUEST FOR WRITTEN DISCOVERY



TO:          WALMART INC D/B/A WALMART SUPERCENTER #5707 Defendant may
         be served with process through its registered agent   CT Corporation System   1999 Bryan
         St, Suite 900 Dallas, Texas 75201
               COMES NOW, PAULA BOYCE, Plaintiff in the above styled cause of action and
        serves PLAINTIFF'S FIRST REQUEST FOR WRITTEN DISCOVERY upon Defendant,
        WALMART INC D/B/A WALMART SUPERCENTER #5707as allowed by
        Tex.R.CiV.P. 192 through 197. Defendant must answer each request separately, fully, in
        writing, and under oath, within fty (50) days of this notice.


                                                     The Law Ofces      of Kelly T. Curran


                                              BY:
                                                 MILD'RED ASHLE
                                                 State bar No. 24091
                                                 Midtown Ofce Center
                                                 5720 LBJ Fwy. Suite 440
                                                 Dallas, Texas 75240
                                                 Phone (469) 730-3007
                                                 Fax (469) 458-2993
                                                 Mildred@ktclawrrn.com
                                                 ATTORNEY FOR PLAINTIFF
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 5 of 37 PageID #: 13


                                          I. INSTRUCTIONS

1.      For each document or other requested information that you assert is privileged or for any
other reason excludable from discovery, identify that document or other requested information.
State the specic grounds for the claim of privilege or other ground for exclusion. Also, for each
document, state the date of the document, the name, job title, and address of the person Who
prepared it; the name, address, and job title of the person to Whom it was addressed or circulated
or who saw it; the name, job title, and address of the person now in possession of the document;
and a description   of the subj ect matter of the document.

2.      For any requested information about a document that no longer exists or cannot be located,
identify the document, state how and when it passed out of existence, or when it could no longer
be located, and the reason(s) for the disappearance. Also, identify each person having knowledge
about the disposition or loss and identify each document evidencing the existence or nonexistence
of each document that cannot be located.

                                           II. DEFINITIONS

The following denitions      shall have the following meanings, unless the context requires otherwise:


1.     "Plaintiff" or “PAULA BOYCE " means Plaintiff, her agents, representatives, and all other
persons acting in concert with her, or under her control, whether directly or indirectly, excluding
her attorney.


2.      "Defendant" or “Defendants"       WALMART INC D/B/A WALMART SUPERCENTER
#5707" means Defendant, their agents, representatives, employers and all other persons acting in
concert with him, or under their control, whether directly or indirectly, excluding his attorney.


3.      "You"       "your" means Defendant, WALMART INC D/B/A WALMART
                   or
SUPERCENTER #5707 , their successors, predecessors, divisions, subsidiaries, present and
former ofcers, agents, employees, employers and all other persons acting on behalf ofDefendant,
successors, predecessors, divisions, and subsidiaries.
4.     "Document(s)" means all written, typed, or printed matter and all magnetic or other records
or documentation of any kind or description (including, Without limitation, letters, correspondence,
telegrams, memoranda, notes, records, minutes, contracts, agreements, records, or notations of
telephone or personal conversations, conferences, inter-ofce communications, E-mail, microlm,
bulletins, circulars, pamphlets, photographs, facsimiles, invoices, tape recordings, computer
printouts and work sheets), including drafts and copies not identical to the originals, all
photographs and graphic matter, however produced or reproduced, and all compilations of data
from which information can be obtained, and any and all writings or recordings of any type or
nature, in your actual possession, custody, or control, including those in the possession, custody,
or control   of any and all present or former directors, ofcers,   employees, consultants, accountants,
attorneys, or other agents, whether or not prepared by you.
Plaintiffs Original Petition with Written Discovery                                       Page 5 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 6 of 37 PageID #: 14


5.      "File" means any collection or group of documents maintained, held, stored, or used
together, including, Without limitation, all collections of documents maintained, held, or stored in
folders, notebooks, or other devices for separating or organizing documents.
6.      "Person" means any natural person, corporation, rm,         association, partnership, joint
venture, proprietorship, governmental body, or any other organization, business, or legal entity,
and all predecessors or successors in interest.
7.     "Relating to" and "relates to" mean, without limitation, embodying, mentioning, or
concerning, directly or indirectly, the subject matter identied in the interrogatory.
8.     "Concerning" means, in Whole or in part, directly or indirectly, referring to, relating to,
connected with, commenting on, responding to, showing, describing, analyzing, reecting, and
constituting.
9.      "Communication" means any oral or written communication of which the Defendant has
knowledge, information, or belief.
10.     "Date" means the exact date, month, and year,    if ascertainable, or, if not, the best available
approximation.
11.    "Describe" or "identify," when referring to a person, means you must state the following:
       a.      The full name;
       b.      The present or last known residential address;
       c.      The present or last known residential and ofce telephone numbers;
       d.      The occupation, job title, employer, and employer's address at the time of the event
               or period referred to in each particular interrogatory; and
       e.      In the case of any person other than an individual, identify the ofcer, employee,
               or agent most closely connected with the subject matter of the interrogatory, and
               the ofcer  who is responsible for supervising that ofcer or employee.
l2.    "Describe" or "identify," when referring to a document, means you must state following:
       a.     The nature (e.g., letter, handwritten note) of the document;
              The title or heading that appears on the document;
       c.      The date of the document and the date of each addendum, supplement, or other
               addition or change;
       d.      The identity of the author and of the signer of the document, and of the person on
               whose behalf or at whose request or direction the document was prepared or
               delivered; and
       e.      The present location of the document, and the name, address, position or title, and
               telephone number of the person or persons having custody of the document.
l3.    The word "and" means "and/or."
14.    The word "or" means "or/and."
15.    "Accident," "incident," or "collision," refers to the incident pleaded in Plaintiff‘s petition(s).




Plaintiff’s Original Petition with Written Discovery                                       Page 6 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 7 of 37 PageID #: 15


                              IH. INTERROGATORIES

INTEROGATORY NO.         1:   Please identify the person(s) answering any of these interrogatories
by giving your full name, residence, business address, and occupation, and identify the ofce you
hold for the Defendant.


ANSWER:

INTEROGATORY NO. 2:         Please describe how you believe the incident in question occurred,
giving a complete description of the events and/or statements, which took place immediately
preceding the immediately subsequent to the incident.

ANSWER:


INTEROGATORY NO.         3:   Please describe each act and omission on the part of Plaintiff that
contend contributed in any way to Plaintiff’s damages.


ANSWER:


INTEROGATORY NO. 4:           Please state those facts which you contend establish that the incident
in question was caused solely and/or proximately by a new and independent cause, and describe
each such new and independent cause.


ANSWER:


INTEROGATORY NO.         5:   Please state those facts which you contend establish that the incident
in question was the result of any unavoidable accident and/or was the result of events and/or
conditions Wholly beyond your scope and control.


ANSWER:


INTEROGATORY NO.         6:  Did Defendant take any action to warn persons on the property of
the conditions of the walkway upon which the Plaintiff was injured, prior to Plaintiff s injury?


ANSWER:




Plaintiff’s Original Petition with Written Discovery                                  Page 7 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 8 of 37 PageID #: 16


INTEROGATORY NO.          7:  For each person, including employees, who was present at the time
and place of the incident in question, please identify such people and/or employees by name,
address, telephone number, title, and job description.


ANSWER:


INTEROGATORY NO.          8:   Ifyou or any agent or employee ofDefendant made any examination
of inspection of the location of the accident in question on the premises in the 24 hours before and
after the time of the occurrence in question, please state:


        (a)     The date and time of the day of such examination or inspection;
        (b)     The identication, including name, address and telephone number of the person
                making such examination;
        (c)     A description of what such examination or inspection consisted of;
        (d)     A description of what such examination or inspection revealed or showed; and
        (e)     A description of every act or activity done
                                                          or undertaken by you or any agent or
                employee of Defendant as a result of any condition or circumstance disclosed by
                such examination or inspection.


ANSWER:


INTEROGATORY NO.          9:    If you
                                     have any information that Plaintiff made any admission or
declaration against interest which in any way would tend to support your version of this case,
please state:


        (a)     The time and place when such admission or declaration was made;
        (b)     The substance of the admission or declaration; and
        (c)     The names, addresses and telephone number of all persons in whose presence such
                admission or declaration was made.


ANSWER:


INTEROGATORY NO.          10:   If you contend that Plaintiff did not fall as alleged in this action,   or
was not injured as alleged in this action, please state each fact on which you base your contention,
identify any persons by name, address and telephone number who support this contention, and
identify any documents that support this contention.

ANSWER:


Plaintiff’s Original Petition with Written Discovery                                      Page 8 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 9 of 37 PageID #: 17


INTEROGATORY NO.         11:   If you contend that Defendant neither knew nor should have known
of the alleged condition in question, please state for each fact on which you base your contention,
identify all persons by name, address and telephone number who support this contention, and
identify any documents which support this contention.

ANSWER:


INTEROGATORY NO.         12: Please state the name, address, and telephone number of the entity
and/or persons who were responsible for maintaining the premises, including keeping the
restaurant walkway free of potential danger and hazards, at the time of the incident in question.


ANSWER:


INTEROGATORY NO. l3:           State whether any entity (ies) or person(s) identiedin Interrogatory
No. 12 did anything to avoid the incident in question or did anything that caused or contributed to
the incident in question, and if so, describe such action.


ANSWER:


INTEROGATORY NO.         14:  Please describe all incidents in which persons have fallen on the
store’s walkway, or injured themselves on the store’s walkway at the WALMART INC D/B/A
WALMART SUPERCENTER #5707 at 11700 US-380 Cross Roads, Texas 76227, the past 5
years by stating:
        (a)    The names of the person who allegedly fell;
        (b)    The defect they alleged

ANSWER:


INTEROGATORY NO.         15:   If you   contend that you did not have control of the area where the
incident in question occurred please provide:


       (a)     The persons or entities you allege had custody and control of the area where the
       incident occurred; and
       (b)     The factual basis for the allegation that such persons or entities had custody or
       control of the area where the incident occurred.


ANSWER:


Plaintiff’s Original Petition with Written Discovery                                  Page 9 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 10 of 37 PageID #: 18


INTEROGATORY NO.           16:Please identify by name any individual or organization who was
either working on or in charge of the maintenance of the stairwell and staircase in question within
the week prior to Plaintiff’ s injury.


ANSWER:




Plaintiff’s Original Petition with Written Discovery                                 Page 10 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 11 of 37 PageID #: 19




                                IV. REQUEST FOR PRODUCTION

1.       All communication occurring between Plaintiff, or anyone acting on her behalf, in the one
hand, and Defendant, or anyone acting on his behalf, on the other, including but not limited to,
handwritten notes of any such communication, copies of any correspondence transcripts of tape
recordings, tapes containing recordings, etc.

2.   All video
            tape recordings and any written employee statements concerning the accident in
question made at any time on the day of the accident and any time after.

3.       Exact copies of each writing and document that Defendant intends to introduce at the trial
of this cause.

4.     Exact copies of each writing and document received from any law enforcement or
regulatory agency ofthe federal or state governments relating to the premises in question or subj ect
matter of this suit. [NOTE: This would include any civil or criminal citations, city permits, red
tags, etc.]



5.     Exact copies of each understanding or agreement Defendant, or anyone acting on its behalf,
has reached or entered into with any person or entity with respect to the occurrence out of which
the above styled and numbered cause arises, or with respect to any claim Defendant has asserted,
as a result   of any loss or damage incurred or sustained as a consequence of such occurrence.


6.       Exact copies of claims made or suits led,  and any incident reports relating thereto, with
respect to each incident where a person, including Plaintiff was injured due to restaurant walkway
not being well maintained and free of hazards.



7.       Exact copies of any incident reports relating to the incident in question.



8.       Any pictures, photographs, slides, drawings, graphs, charts, Video tape recordings, or other
Visual or audio representations demonstrating, reecting, portraying, or intended to demonstrate,
illustrate or recreate the incident or condition in question. The work product of Defendant’s
attorney is excluded from the Request, unless it is intended to be used as an exhibit at trial.



9.     Exact copies of all policies, procedures, or guidelines in connection with the maintenance
ofthe bathroom at WALMART INC D/B/A WALMART SUPERCENTER #5707at 1 1700 US-
380 Cross Roads, Texas 76227.
Plaintiff s Original Petition with Written Discovery                                  Page 11 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 12 of 37 PageID #: 20


10.   Exact copies of all documents concerning the design, construction, modication, or
improvements of the oor of WALMART INC D/B/A WALMART SUPERCENTER #5707at
11700 US-380 Cross Roads, Texas 76227


11.      Exact copies of all warnings of a dangerous condition concerning the location of the
incident in question.



12.      A copy ofthe safety management le  in effect and/or in existence at the time of the incident
in question concerning the control and/or operation of the premises in question.



13.      Exact copies of all contracts between you and any entity or person reasonable for the
maintenance of the location     of the incident in question on the premises in question.


14.      A11 contracts, agreements, correspondence, or other documents between Defendant, or its

agents, and the persons or entities responsible or the maintenance of WALMART               INC D/B/A
WALMART SUPERCENTER #5707at 11700 US-380 Cross Roads, Texas 76227

15.      Produce all documents evidencing a conviction of the Plaintiff which Defendant may use
at trial, pursuant to   Tex.R.Civ.Evid. 609(f).


16.   Produce all manuals, guidelines or instruction books that Defendant, or its agents, gives to
employees regarding the investigation and/or reporting of accidents.



17.    Any and all photographs, recording, movies, slides, or video tapes in the care, custody or
control of you or any of your agents or representatives, depicting the plaintiff, or the accident
scene.



18.      All witness statements regarding this incident in the custody or control of defendant.


19.     Copies of any surveillance movies, photos, videotapes, slides or other likeness of Plaintiff.
This request specically requests the defendant to produce any and all such lms or photos taken
of the plaintiff by the defendant, the defendant’s agents, servants, representatives, employees or
attorneys, or at their direction at any time after the date of the incident which is the subject of this
suit.



Plaintiff’ s Original Petition with Written Discovery                                      Page 12 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 13 of 37 PageID #: 21


20.    Any and all documents and tangible things, including all tangible reports, physical models,
compilations of data and other material, prepared by an expert or for an expert in anticipation of
the expert’s trial and deposition testimony or prepared by an expert used for consultation             if
prepared in anticipation of litigation or for trial when it forms a basis either in Whole or in part   of
the opinions   of an expert who is to be called as a Witness.


21.     A copy of the documents contained in Defendant’s claim le        regarding the incident made
the basis of this suit, other than those created in anticipation of litigation or for trial. (See In re
Texas Farmers Ins. Exchange, 990 S.W.2d 337 Tex App.-Texarkana, 1999) (holding that if the
primary motivating factor of the insurer’s investigation is to evaluate the claim to determine
Whether it should be settled and the potential lawsuit avoided. . the investigation in not conducted
                                                                 ..




in anticipation of litigation.



22.     A copy of any report,    correspondence, memoranda, adjuster’s notes or journal or log, or
any other documents prepared at any time prior to the service of citation in this suit, at the request
of Defendant’s insurers, adjustor, claim services, or investigation, regarding the occurrence in
question or any of the inj uries or damages alleged to have resulted therefrom (except for privileged
attorney—client communication).



23.     Any document or other tangible item of any description which you contend contains
information supporting your contention regarding the date Defendant reasonably anticipated
litigation.




Plaintiff’s Original Petition with Written Discovery                                    Page 13 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 14 of 37 PageID #: 22


                                   V. REQUEST FOR ADMISSIONS


         Admit or deny the truth of the following statements:

REQUEST       1:   Plaintiff properly named defendant in plaintiff s original petition.

RESPONSE:

REQUEST       2: The document attached as Plaintiffs Original petition is a genuine copy of that
document.

RESPONSE:

REQUEST 3: The document attached as Plaintiff’ s Original petition was received by WALMART
INC D/B/A WALMART SUPERCENTER #5707at 11700 US-380 Cross Roads, Texas 76227.
RESPONSE:

REQUEST 4: The document attached as Plaintiff s Original petition was created before November
28, 2019.

RESPONSE:

REQUEST                     of the document attached as Plaintiffs Original petition is in the
              5: The original
possession, custody, or control of WALMART INC D/B/A WALMART SUPERCENTER
#5707store, its agents or representatives.
RESPONSE:

REQUEST       6:    WALMART INC D/B/A WALMART SUPERCENTER                            #5707its agents or
employees were convicted of a felony or a crime involving moral turpitude.

RESPONSE:

REQUEST 7: Defendant leased the premises located at           11700 US-3 80 Cross Roads, Texas 76227
       of the accident.
at the time
RESPONSE:

REQUEST   8: Defendant had control of the premises located at 11700          US-3 80 Cross Roads,
Texas 76227 at the time of the accident.
RESPONSE:

REQUEST                            of maintaining the premises, including the aisles at
              9: Defendant was in charge
11700 US-380 Cross Roads, Texas 76227 at the time of the accident.

RESPONSE:

REQUEST       11: Defendant’s business was open t0 the public at the time the accident occurred.

RESPONSE:
Plaintiff s Original Petition with Written Discovery                                      Page 14 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 15 of 37 PageID #: 23



REQUEST     12: Defendant was notied     of the condition on the oor before the accident occurred.

RESPONSE:

REQUEST l3: Defendant, after becoming aware of the condition on the oor, did not take correct
safety precautions until after the accident occurred.

RESPONSE:

REQUEST     14: Defendant was aware    of the risk of injury created by the condition of the   oor.

RESPONSE:




Plaintiff’s Original Petition with Written Discovery                                   Page 15 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 16 of 37 PageID #: 24
                                                                                  Filed: 1/4/2021 8:30 AM
                                                                                  Juli Luke
                                                                                  Del iton County, County Cleric
                                                                                  By: Nancy Mclaughlin, Deputy
                                                CV-2020-03253
                                    CAUSE NO: CV-2020--3253

  PAULA BOYCE                                                         IN THE COUNTY COURT
  Plaintiff,

  V.                                                                   AT LAW NO.2

  WALMART INC D/B/A
  WALMART SUPERCENTER #5707
  Defendant.                                                   DENTON COUNTY,TEXAS

                          PLAINTIFFS AMENDED PETITION WITH
                           REQUEST FOR WRITTEN DISCOVERY

    TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW Plaintiff, PAULA BOYCE, and files this Original Petition against
  Defendant, WALMART INC D/B/A WALMART SUPERCENTER #5707and in support
  thereof would respectfully show the Court as follows:


                                I. DISCOVERY-CONTROL PLAN

          1.01 Pursuant to Rule 190.3 of the Texas Rules of Civil Procedure, this case will be
  governed according to Discovery Control Plan, Level II.

                                  II. JURISDICTION AND VENUE

         2.01 Venue is proper in Denton County under Texas Civil Practice & Remedies Code
  section 15.002 because all or a substantial part ofthe events or omissions giving rise to the claim
  occurred in Denton County.

         2.02 The Court has jurisdiction over Plaintiff because he is a resident of Texas and
 Defendant because they are a foreign entity and conducts business in Texas. Venue of this case
 is proper in Denton County, Texas because it is where the underlying events that led to this
 lawsuit occurred. The amount of damages sought are within this Court's jurisdictional limits.
 Plaintiff seeks monetary damages of $100,000 but less $200,000.

                                             Ill. PARTIES

           3.01 Plaintiff,PAULA BOYCE,individually is an individual residing in Ellis County.

         3.02 Defendant, WALMART INC D/B/A WALMART SUPERCENTER #5707 is
 a Corporation registered in Texas; and having a principal place of business at 11700 US-380,
 Cross Roads, Texas 76227 and operating a location at 11700 US-380, Cross Roads, Texas
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 17 of 37 PageID #: 25




  762219. Defendant may be served with process through its registered agent CT Corporation
  System 1999 Bryan St., Suite 900 Dallas, Texas 75201

                                              IV.FACTS

            4.01 On January 5, 2019, Plaintiff visited Walmart Supercenter #5707 and located at
  1 1700 US-380, Cross Roads, Texas 7622. At that same time and place, Plaintiff was walking
  down the aisle slipped on liquid on the floor. Plaintiffs sustained severe and painful personal
  injuries of which Plaintiffs still suffer today.

                                 V. RESPONDEAT SUPERIOR


           5.01 The occurrence causing the injuries to Plaintiff was a result of the negligence of
    WALMART INC D/B/A WALMART SUPERCENTER #5707, its agents, servants, and/ or
  employees, which negligent acts and/or omissions were committed by WALMART INC D/B/A
    WALMART SUPERCENTER #5707 agents, servants, and/or employees while in the course
    and scope of their employment for WALMART INC D/B/A WALMART SUPERCENTER
  #5707 Therefore, Defendant WALMART INC D/B/A WALMART SUPERCENTER #5707is
                                           liable pursuant to the doctrine of Respondeat Superior

                           VI. PLAINTIFF WAS NOT NEGLIGENT

          6.01 The occurrence causing injury to Plaintiff was not caused in any way by
  Plaintiff's fault, carelessness, or negligence.


                             VII. PREMISES CLAIM BY INVITEE

         7.01 Defendant was in possession of the premises at 11700 US-380, Cross Roads,
  Texas 7622 on the date of the accident. Plaintiff entered defendant's premises in response to
  defendant's invitation and for their mutual benefit as a fast food restaurant.

       7.02. On said occasion, WALMART INC D/B/A WALMART SUPERCENTER
 #5707 through its agents, servants, and/or employees, failed to exercise the high degree of care
 owed to Plaintiff, and was negligent and reckless in the following respects:

                A.      Failing to adequately train its agents, servants, and/or employees;

                B.      Failing to properly supervise its agents, servants, and/or employees;

                C.      Failing to correct or warn Plaintiff of a hazardous and unreasonably
                        dangerous condition that it knew or should have known existed,
                        specifically the wet substance on the bathroom floor; and

                D.      Failure to adequately provide for Plaintiff safety in that Defendant failed
                        to inspect and discover a condition that it knew or should have known was
                        potentially hazardous.
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 18 of 37 PageID #: 26




         7.03 Such negligence above was a proximate cause of the occurrence in question and
 Plaintiffs' resulting injuries and damages as set forth thereafter.
                                            VIII. DAMAGES

         8.01 As a direct and proximate result of the occurrence made the basis of this lawsuit,
 Plaintiffs was caused to suffer severe bodily injuries and damages as set out below.

               (a)      Reasonable expenses for necessary medical care in the past and future;
               (b)      Pain and suffering in the past and future;
               (c)      Physical impairment in the past and future;
               (d)      Disfigurement, past and future;
               (e)
                      IX. T.R.C.P. 193.7 NOTICE SELF AUTHENTICATION

            9.01 Plaintiffs hereby gives notice, pursuant to Tex. R. Civ. P. 193.7, of Plaintiffs
  intent to utilize against the party producing same any document produced in response to written
  discovery served by these Plaintiffs, and any documents exchanged provided between the parties
 (including but not limited to, correspondence, pleadings, records, and discovery responses)
  during the trial of this matter.
                                    X. REQUEST FOR DISCLOSURE

            10.01 Defendant is requested to disclose the information or material described in Rule
  194.2 (a-1).
                                              XI. PRAYER

           1 1.01 For these reasons, Plaintiffs ask that the Court issue citation for defendant to
  appear and answer,and that plaintiffs be awarded ajudgment against defendant for the following:
     a. Actual damages.
     b. Exemplary damages.
     c. Prejudgment and post judgment interest.
     d. Court costs.
     e. All other relief to which plaintiff is entitled.

                                                       The Law Offices of Kelly T. Curran


                                                 BY:
                                                 MILD ED ASHLEY
                                                 State bar No. 2409155
                                                 Midtown Office Center
                                                 5720 LBJ Fwy. Suite 440
                                                 Dallas, Texas 75240
                                                 Phone(469) 730-3007
                                                 Fax (469)458-2993
                                                 Mildred@ktclawfirm.com
                                                 ATTORNEY FOR PLAINTIFF
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 19 of 37 PageID #: 27




                                CAUSE NO. CV-2020-03253

  PAULA BOYCE                                                    IN THE COUNTY COURT
  Plaintiff,

  V.                                                             AT LAW NO.2

  WALMART INC D/B/A
  WALMART SUPERCENTER #5707
  Defendant.                                              DENTON COUNTY,TEXAS




             PLAINTIFF'S FIRST REQUEST FOR WRITTEN DISCOVERY




  TO:         WALMART INC D/B/A WALMART SUPERCENTER #5707 Defendant may
         be served with process through its registered agent CT Corporation System 1999 Bryan
         St., Suite 900 Dallas, Texas 75201

                COMES NOW,PAULA BOYCE,Plaintiffin the above styled cause of action and
        serves PLAINTIFF'S FIRST REQUEST FOR WRITTEN DISCOVERY upon Defendant,
        WALMART INC D/B/A WALMART SUPERCENTER #5707as allowed by
        Tex.R.Civ.P. 192 through 197. Defendant must answer each request separately, fully, in
        writing, and under oath, within fifty(50) days of this notice.


                                                   The Law Offices of Kelly T. Curran


                                            BY:
                                              MILD ED ASHLE
                                              State bar No. 24091
                                              Midtown Office Center
                                              5720 LBJ Fwy. Suite 440
                                              Dallas, Texas 75240
                                             Phone(469)730-3007
                                             Fax (469)458-2993
                                              Mildred@ktclawfinmcom
                                              ATTORNEY FOR PLAINTIFF
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 20 of 37 PageID #: 28




                                        I. INSTRUCTIONS

  1.      For each document or other requested information that you assert is privileged or for any
  other reason excludable from discovery, identify that document or other requested information.
  State the specific grounds for the claim of privilege or other ground for exclusion. Also, for each
  document, state the date of the document, the name, job title, and address of the person who
  prepared it; the name, address, and job title of the person to whom it was addressed or circulated
  or who saw it; the name,job title, and address of the person now in possession of the document;
  and a description of the subject matter of the document.

  2.      For any requested information about a document that no longer exists or cannot be located,
  identify the document, state how and when it passed out of existence, or when it could no longer
  be located, and the reason(s) for the disappearance. Also, identify each person having knowledge
  about the disposition or loss and identify each document evidencing the existence or nonexistence
  of each document that cannot be located.

                                          II. DEFINITIONS

  The following definitions shall have the following meanings, unless the context requires otherwise:

  1.      "Plaintiff' or"PAULA BOYCE" means Plaintiff, her agents, representatives, and all other
  persons acting in concert with her, or under her control, whether directly or indirectly, excluding
  her attorney.

  2.     "Defendant" or "Defendants" WALMART INC D/B/A WALMART SUPERCENTER
  #5707" means Defendant, their agents, representatives, employers and all other persons acting in
  concert with him, or under their control, whether directly or indirectly, excluding his attorney.

  3.      "You" or "your" means Defendant, WALMART INC D/B/A WALMART
  SUPERCENTER #5707 , their successors, predecessors, divisions, subsidiaries, present and
  former officers, agents, employees, employers and all other persons acting on behalf ofDefendant,
  successors, predecessors, divisions, and subsidiaries.
  4.      "Document(s)" means all written, typed, or printed matter and all magnetic or other records
  or documentation ofany kind or description (including, without limitation, letters, correspondence,
  telegrams, memoranda, notes, records, minutes, contracts, agreements, records, or notations of
  telephone or personal conversations, conferences,inter-office communications,E-mail, microfilm,
  bulletins, circulars, pamphlets, photographs, facsimiles, invoices, tape recordings, computer
  printouts and work sheets), including drafts and copies not identical to the originals, all
  photographs and graphic matter, however produced or reproduced, and all compilations of data
  from which information can be obtained, and any and all writings or recordings of any type or
  nature, in your actual possession, custody, or control, including those in the possession, custody,
  or control of any and all present or former directors, officers, employees, consultants, accountants,
  attorneys, or other agents, whether or not prepared by you.
  Plaintiff's Original Petition with Written Discovery                                    Page 5 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 21 of 37 PageID #: 29



 5.      "File" means any collection or group of documents maintained, held, stored, or used
 together, including, without limitation, all collections of documents maintained, held, or stored in
 folders, notebooks, or other devices for separating or organizing documents.
 6.      "Person" means any natural person, corporation, firm, association, partnership, joint
 venture, proprietorship, governmental body, or any other organization, business, or legal entity,
 and all predecessors or successors in interest.
 7.      "Relating to" and "relates to" mean, without limitation, embodying, mentioning, or
 concerning, directly or indirectly, the subject matter identified in the interrogatory.
 8.      "Concerning" means, in whole or in part, directly or indirectly, referring to, relating to,
 connected with, commenting on, responding to, showing, describing, analyzing, reflecting, and
 constituting.
 9.      "Communication" means any oral or written communication of which the Defendant has
 knowledge, information, or belief.
 10.     "Date" means the exact date, month, and year, if ascertainable, or, if not, the best available
 approximation.
 1 1.    "Describe" or "identify," when referring to a person, means you must state the following:
         a.     The full name;
         b.     The present or last known residential address;
         c.     The present or last known residential and office telephone numbers;
         d.     The occupation,job title, employer, and employer's address at the time ofthe event
                or period referred to in each particular interrogatory; and
         e.     In the case of any person other than an individual, identify the officer, employee,
                or agent most closely connected with the subject matter of the interrogatory, and
                the officer who is responsible for supervising that officer or employee.
 12.     "Describe" or "identify," when referring to a document, means you must state following:
         a.     The nature (e.g., letter, handwritten note) of the document;
         b.     The title or heading that appears on the document;
         c.     The date of the document and the date of each addendum, supplement, or other
                addition or change;
         d.     The identity of the author and of the signer of the document, and of the person on
                whose behalf or at whose request or direction the document was prepared or
                delivered; and
         e.     The present location of the document, and the name, address, position or title, and
                telephone number of the person or persons having custody of the document.
 13.     The word "and" means "and/or."
 14.     The word "or" means "or/and."
 15.     "Accident," "incident," or "collision," refers to the incident pleaded in Plaintiffs petition(s).




 Plaintiff's Original Petition with Written Discovery                                      Page 6 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 22 of 37 PageID #: 30




                               III. INTERROGATORIES

 INTEROGATORY NO. 1: Please identify the person(s) answering any of these interrogatories
 by giving your full name, residence, business address, and occupation, and identify the office you
 hold for the Defendant.

  ANSWER:

  INTEROGATORY NO. 2: Please describe how you believe the incident in question occurred,
  giving a complete description of the events and/or statements, which took place immediately
  preceding the immediately subsequent to the incident.

  ANSWER:



  INTEROGATORY NO. 3: Please describe each act and omission on the part of Plaintiff that
  contend contributed in any way to Plaintiff's damages.

  A NSWFR •



  INTEROGATORY NO. 4: Please state those facts which you contend establish that the incident
  in question was caused solely and/or proximately by a new and independent cause, and describe
  each such new and independent cause.

  ANSWER:



 INTEROGATORY NO. 5: Please state those facts which you contend establish that the incident
 in question was the result of any unavoidable accident and/or was the result of events and/or
 conditions wholly beyond your scope and control.

  ANSWER:



 INTEROGATORY NO. 6: Did Defendant take any action to warn persons on the property of
 the conditions of the walkway upon which the Plaintiff was injured, prior to Plaintiff's injury?

  ANSWER:




 Plaintiff's Original Petition with Written Discovery                                 Page 7 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 23 of 37 PageID #: 31




 INTEROGATORY NO. 7: For each person, including employees, who was present at the time
 and place of the incident in question, please identify such people and/or employees by name,
 address, telephone number, title, and job description.

  ANSWER:



  INTEROGATORY NO. 8: If you or any agent or employee ofDefendant made any examination
  of inspection ofthe location of the accident in question on the premises in the 24 hours before and
  after the time of the occurrence in question, please state:

        (a)      The date and time of the day of such examination or inspection;
        (b)      The identification, including name, address and telephone number of the person
                 making such examination;
        (c)      A description of what such examination or inspection consisted of;
        (d)      A description of what such examination or inspection revealed or showed; and
        (e)      A description of every act or activity done or undertaken by you or any agent or
                 employee of Defendant as a result of any condition or circumstance disclosed by
                 such examination or inspection.

  ANSWER:



  INTEROGATORY NO. 9: If you have any information that Plaintiff made any admission or
  declaration against interest which in any way would tend to support your version of this case,
  please state:

        (a)      The time and place when such admission or declaration was made;
        (b)      The substance of the admission or declaration; and
        (c)      The names, addresses and telephone number of all persons in whose presence such
                 admission or declaration was made.

  ANSWER:



  INTEROGATORY NO. 10: If you contend that Plaintiff did not fall as alleged in this action, or
  was not injured as alleged in this action, please state each fact on which you base your contention,
  identify any persons by name, address and telephone number who support this contention, and
  identify any documents that support this contention.

  ANSWER:



 Plaintiff's Original Petition with Written Discovery                                   Page 8 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 24 of 37 PageID #: 32




  INTEROGATORY NO. 11: If you contend that Defendant neither knew nor should have known
  of the alleged condition in question, please state for each fact on which you base your contention,
  identify all persons by name, address and telephone number who support this contention, and
  identify any documents which support this contention.

  ANSWER:



  INTEROGATORY NO. 12: Please state the name, address, and telephone number of the entity
  and/or persons who were responsible for maintaining the premises, including keeping the
  restaurant walkway free of potential danger and hazards, at the time of the incident in question.

  ANSWER:



  INTEROGATORY NO. 13: State whether any entity(ies)or person(s)identified in Interrogatory
  No. 12 did anything to avoid the incident in question or did anything that caused or contributed to
  the incident in question, and if so, describe such action.

  ANSWER:



  INTEROGATORY NO. 14: Please describe all incidents in which persons have fallen on the
  store's walkway, or injured themselves on the store's walkway at the WALMART INC D/B/A
  WALMART SUPERCENTER #5707 at 11700 US-380 Cross Roads, Texas 76227, the past 5
  years by stating:
         (a)     The names of the person who allegedly fell;
         (b)     The defect they alleged

  ANSWER;



  INTEROGATORY NO. 15: If you contend that you did not have control of the area where the
  incident in question occurred please provide:

        (a)      The persons or entities you allege had custody and control of the area where the
         incident occurred; and
        (b)      The factual basis for the allegation that such persons or entities had custody or
         control of the area where the incident occurred.

  ANSWER:



 Plaintiff's Original Petition with Written Discovery                                   Page 9 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 25 of 37 PageID #: 33




  INTEROGATORY NO. 16: Please identify by name any individual or organization who was
  either working on or in charge ofthe maintenance ofthe stairwell and staircase in question within
  the week prior to Plaintiff's injury.

  ANSWER:




  Plaintiff's Original Petition with Written Discovery                              Page 10 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 26 of 37 PageID #: 34




                               IV. REQUEST FOR PRODUCTION

  1.     All communication occurring between Plaintiff; or anyone acting on her behalf, in the one
  hand, and Defendant, or anyone acting on his behalf, on the other, including but not limited to,
  handwritten notes of any such communication, copies of any correspondence transcripts of tape
  recordings, tapes containing recordings, etc.

  2. All video tape recordings and any written employee statements concerning the accident in
  question made at any time on the day of the accident and any time after.

  3.       Exact copies of each writing and document that Defendant intends to introduce at the trial
  of this cause.

  4.      Exact copies of each writing and document received from any law enforcement or
  regulatory agency ofthe federal or state governments relating to the premises in question or subject
  matter of this suit.[NOTE: This would include any civil or criminal citations, city permits, red
  tags, etc.]



  5.      Exact copies ofeach understanding or agreement Defendant,or anyone acting on its behalf;
  has reached or entered into with any person or entity with respect to the occurrence out of which
  the above styled and numbered cause arises, or with respect to any claim Defendant has asserted,
  as a result of any loss or damage incurred or sustained as a consequence of such occurrence.



 6.      Exact copies of claims made or suits filed, and any incident reports relating thereto, with
 respect to each incident where a person, including Plaintiff was injured due to restaurant walkway
 not being well maintained and free of hazards.



  7.     Exact copies of any incident reports relating to the incident in question.



  8.       Any pictures, photographs, slides, drawings, graphs, charts, video tape recordings, or other
  visual or audio representations demonstrating, reflecting, portraying, or intended to demonstrate,
  illustrate or recreate the incident or condition in question. The work product of Defendant's
  attorney is excluded from the Request, unless it is intended to be used as an exhibit at trial.



 9.     Exact copies of all policies, procedures, or guidelines in connection with the maintenance
 ofthe bathroom at WALMART INC D/B/A WALMART SUPERCENTER #5707at 11700 US-
 380 Cross Roads, Texas 76227.
 Plaintiff's Original Petition with Written Discovery                                   Page 11 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 27 of 37 PageID #: 35



  10.    Exact copies of all documents concerning the design, construction, modification, or
  improvements ofthe floor of WALMART INC D/B/A WALMART SUPERCENTER #5707at
  1 1700 US-380 Cross Roads, Texas 76227

  1 1.   Exact copies of all warnings of a dangerous condition concerning the location of the
  incident in question.



  12.     A copy ofthe safety management file in effect and/or in existence at the time ofthe incident
  in question concerning the control and/or operation of the premises in question.



  13.   Exact copies of all contracts between you and any entity or person reasonable for the
  maintenance of the location of the incident in question on the premises in question.



  14.    All contracts, agreements, correspondence, or other documents between Defendant, or its
  agents, and the persons or entities responsible or the maintenance of WALMART INC D/B/A
  WALMART SUPERCENTER #5707at 11700 US-380 Cross Roads, Texas 76227

  15.      Produce all documents evidencing a conviction of the Plaintiff which Defendant may use
  at trial, pursuant to Tex.R.Civ.Evid. 609(0.



  16.   Produce all manuals, guidelines or instruction books that Defendant, or its agents, gives to
  employees regarding the investigation and/or reporting of accidents.



  17.     Any and all photographs, recording, movies, slides, or video tapes in the care, custody or
  control of you or any of your agents or representatives, depicting the plaintiff, or the accident
  scene.



  18.     All witness statements regarding this incident in the custody or control of defendant.



  19.     Copies of any surveillance movies, photos, videotapes, slides or other likeness of Plaintiff.
  This request specifically requests the defendant to produce any and all such films or photos taken
  of the plaintiff by the defendant, the defendant's agents, servants, representatives, employees or
  attorneys, or at their direction at any time after the date of the incident which is the subject of this
  suit.



 Plaintiff's Original Petition with Written Discovery                                     Page 12 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 28 of 37 PageID #: 36




  20.     Any and all documents and tangible things, including all tangible reports, physical models,
  compilations of data and other material, prepared by an expert or for an expert in anticipation of
  the expert's trial and deposition testimony or prepared by an expert used for consultation if
  prepared in anticipation of litigation or for trial when it forms a basis either in whole or in part of
  the opinions of an expert who is to be called as a witness.



  21.     A copy of the documents contained in Defendant's claim file regarding the incident made
  the basis of this suit, other than those created in anticipation of litigation or for trial. (See In re
  Texas Farmers Ins. Exchange, 990 S.W.2d 337 Tex App.-Texarkana, 1999)(holding that if the
  primary motivating factor of the insurer's investigation is to evaluate the claim to determine
  whether it should be settled and the potential lawsuit avoided..., the investigation in not conducted
  in anticipation of litigation.



  22.    A copy of any report, correspondence, memoranda, adjuster's notes or journal or log, or
  any other documents prepared at any time prior to the service of citation in this suit, at the request
  of Defendant's insurers, adjustor, claim services, or investigation, regarding the occurrence in
  question or any ofthe injuries or damages alleged to have resulted therefrom (except for privileged
  attorney-client communication).



  23.     Any document or other tangible item of any description which you contend contains
  information supporting your contention regarding the date Defendant reasonably anticipated
  litigation.




 Plaintiff's Original Petition with Written Discovery                                     Page 13 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 29 of 37 PageID #: 37




                               V. REQUEST FOR ADMISSIONS



          Admit or deny the truth of the following statements:

  REQUEST 1: Plaintiff properly named defendant in plaintiffs original petition.

 RESPONSE:

  REQUEST 2: The document attached as Plaintiff's Original petition is a genuine copy of that
  document.

 RESPONSE:

 REQUEST 3: The document attached as Plaintiffs Original petition was received by WALMART
 INC D/B/A WALMART SUPERCENTER #5707at 11700 US-380 Cross Roads, Texas 76227.
 RESPONSE:

 REQUEST 4: The document attached as Plaintiff's Original petition was created before November
 28, 2019.

 RESPONSE:

 REQUEST 5: The original of the document attached as Plaintiffs Original petition is in the
 possession, custody, or control of WALMART INC D/B/A WALMART SUPERCENTER
 #5707store, its agents or representatives.
 RESPONSE:

 REQUEST 6: WALMART INC D/B/A WALMART SUPERCENTER #5707its agents or
 employees were convicted of a felony or a crime involving moral turpitude.

 RESPONSE:

 REQUEST 7: Defendant leased the premises located at 11700 US-380 Cross Roads, Texas 76227
 at the time of the accident.
 RESPONSE:

 REQUEST 8: Defendant had control of the premises located at 11700 US-380 Cross Roads,
 Texas 76227 at the time ofthe accident.
 RESPONSE:

 REQUEST 9: Defendant was in charge of maintaining the premises, including the aisles at
 1 1700 US-380 Cross Roads, Texas 76227 at the time of the accident.

 RESPONSE:

 REQUEST 11: Defendant's business was open to the public at the time the accident occurred.

 RESPONSE:
 Plaintiffs Original Petition with Written Discovery                               Page 14 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 30 of 37 PageID #: 38




  REQUEST 12: Defendant was notified of the condition on the floor before the accident occurred.

  RESPONSE:

  REQUEST 13: Defendant, after becoming aware ofthe condition on the floor, did not take correct
  safety precautions until after the accident occurred.

  RESPONSE:

  REQUEST 14: Defendant was aware of the risk of injury created by the condition ofthe floor.

  RESPONSE:




  Plaintiff's Original Petition with Written Discovery                            Page 15 of 15
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 31 of 37 PageID #: 39

                                                                                                      Service of Process
                                                                                                      Transmittal
                                                                                                      01/08/2021
                                                                                                      CT Log Number 538859948
   TO:         Kim Lundy Service Of Process
               Walmart Inc.
               702 SW 8TH ST
               BENTONVILLE, AR 72716-6209

   RE:         Process Served in Texas

   FOR:        WALMART INC. (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                                 Boyce Paula, Pltf. vs. Walmart Inc, etc., Dft.
                                                    Name discrepancy noted.
   DOCUMENT(S) SERVED:                              Citation, Amended Petition, Interrogatories, Request(s)
   COURT/AGENCY:                                    County Court at Law No. 2 Denton County, TX
                                                    Case # CV202003253
   NATURE OF ACTION:                                Personal Injury - Slip/Trip and Fall - 01/05/2019 - Walmart Supercenter #5707 -
                                                    11700 US-380, Cross Roads, Texas 7622
   ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Dallas, TX
   DATE AND HOUR OF SERVICE:                        By Process Server on 01/08/2021 at 01:52
   JURISDICTION SERVED :                            Texas
   APPEARANCE OR ANSWER DUE:                        By 10:00 a.m. on the Monday next following the expiration of 20 days after service
                                                    (See document for pertinent information)
   ATTORNEY(S) / SENDER(S):                         Mildred Ibale Ashley
                                                    The Law Offices of Kelly T. Curran
                                                    5720 LBJ Fwy. Suite 440
                                                    Dallas, TX 75240
                                                    469-730-3007
   ACTION ITEMS:                                    CT has retained the current log, Retain Date: 01/09/2021, Expected Purge Date:
                                                    01/14/2021

                                                    Image SOP

                                                    Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

   REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                    1999 Bryan Street
                                                    Suite 900
                                                    Dallas, TX 75201
                                                    877-564-7529
                                                    MajorAccountTeam2@wolterskluwer.com
   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                      Page 1 of 2 / DP
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 32 of 37 PageID #: 40

                                                                                                       Service of Process
                                                                                                       Transmittal
                                                                                                       01/08/2021
                                                                                                       CT Log Number 538859948
   TO:         Kim Lundy Service Of Process
               Walmart Inc.
               702 SW 8TH ST
               BENTONVILLE, AR 72716-6209

   RE:         Process Served in Texas

   FOR:        WALMART INC. (Domestic State: DE)




   advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                       Page 2 of 2 / DP
        Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 33 of 37 PageID #: 41


                                                                   00 Wolters Kluwer
                           PROCESS SERVER DELIVERY DETAILS




Date:                         Fri, Jan 8, 2021

Server Name:                  Deandrea Manoy




Entity Served                 WALMART INC D/B/A WALMART SUPERCENTER #5707

Agent Name

Case Number                   CV-2020-03253

J urisdiction                 TX




                                                               1
         Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 34 of 37 PageID #: 42


                                                                              Citation
                                                                   Cause No.CV-2020-03253

Paula Boyce VS. WALMART INC, Doing Business As                                                                               County Court at Law No. 2
WALMART SUPERCENTER #5707                                                                                     1450 E. McKinney Street, Denton, TX 76209
THE STATE OF TEXAS
                                                                       . .,   .    .. ,
                                                                                      _ ... i" •,..   .-.
                                                 ,D,BY LAW OR COURT ORDERED TO
ANY SHERIFF OR CONSTABLE OR OTHER-PERSON•AUTHORIZE
SERVE CITATION:          j   .).'"'"

                                                         i.,-.1_
To: WALMART INC d/1;7a Walmaff3upercentet,#5707                                                       "OR
                                                                                                        lk                       THEY MAY BE FOUND"
    Registered Agelit CT Corportion System,k1                                                          -
    1999 Bry4ti,St Suite 900‘   ‘S`%afar-    ........ .- —
                                                                                                                                                ".
    Dallas TXf75201                  -1---1-4—
              .T
NOTICE TO DEPENDANT:"JOu have been sued." The Plaintiff's Original Petition(OCA) WITH
REQUEST FOR-WRIT,TEN„DISCOVEAY Was filed on DeCe-rilberi.A.,                        --1, 2020.'Yo  ...    ay employ an 'attorney. If you
                                                                                                                            -1
or your.t1'atibrneyftlr
           —
                       tit
                    7da_
                           file a written'aliswer-witlith'e
                                          _ —• a -
                                                            clerk who issuelttliis citation , b y 10 0 0 a.m. on the Mondayi next
following the ezcpiratan ofltv1;enty,!clays aftei..ypiu-scvere served this ciratio
                                                                                -n•and:Pei-ition; a Default Judgment may be taken
 again4./ou. - 44 . /     i., lif
                                ' .
                                  rt/
                                    '.'
                                    1
                                    4.                                                                      "r<L.,,.V .-.' 1? ;NI IN.
                 i 1       i ^, ,
     ..A.-)        t  I-, 1-1 P • 'A                                                    4                        ----..'1 :'It iii  '4
Issued and giVenainder,my,hand and seal Of:Said court and office on this the 61st daybf,December, 2020.
                           jr ,s y )tr.- "                                      (
                                                                                                                        "4.1;.
                                                                                                                                                •
                                                                                                                                                                  L3
PlaintiffsAttornev     71,,ci..- ' -                                            II
Mildred'Ilial'e-Ashley 4̀).
                          . „ 4 ''                                             :
                                                                                                                                     AI
                                                                                                                Juli Luke; 0:lin-Ay Clerk%       Denton, Texas
 . 0 Li3-J FWY §l'E 440:5 , . J,,,V-I0'
57                                    ji-v;-,.,,..
                                         7                      /                                          - -./..,
                                                                                                                 1450E.A:MCkirikey
                                                                                                                      ,,    ,             St, Denton, TX 76209
                         is.jr ' --       \N... --,...,...._   i                                                        ,,,, ,,;_-'I 1
Dallas tX75240"
4.
 69-73040-07
   4);    1,1____4
                                   t, t,)..,r?               .I-
                                                                    -, .--,..,-,.,„
                                                                              -, ,-.                                                  14 wwW.DeRtonCntyloLv

                             I-0V __,                                                        BA': 11
   )
   , ni• _ill              i \c-1. -1-4,3;',4., (:..)3                 / I                                            6
                                                                                                                      1
                                                                                        ,\\Lap Is ell;Dejitity Clerk i j
*********** *******
                             ,,,\\                                            4,. ,.
                                                                              '**********************_.****4-**4******
                                                                                                - ....\ 'I,
                                                                       Return of Servtce                         (;),_ .',/ V                        C.1-1
                                                                                                                                                      •'.
   Q"
    te 11&.'
Came to hand on the               day of
                                                   -,,
                                       "Y_:..,--,-, L.11- ,at
                                                                                                                  l',,e' I
                                                                                  ...r.-M. and Executed on'tii0"day of
                                                                                                                                  7-          ,,,3- -
                                                                                                                                              f, 20'         at
    .-a. b dillitri7; to theeiti-             , - .j,--i'li If ))INS -11)
                                 hirinvnatTie-d,
                                                   ,12
                                                     , FN.....a-2, — 1.--
                                                                       ',6 "" .:10.--s-71.1
                                                                                                            I::: j:
                                                                                                                 '. A ',
                                                                                                                      - Mannerlireliveriel
                                                                                                                    .I)
       .1.y                   N.                                                               .0.
                                                                                                 4
         C )               , a true copy of this citation;twith•attached.copy(ies) of the Plaintiffs Original Petiti6n(OCA)


 WITH REQUEST FOR WRITTEN,,
                          DILSCOVI-iY:a.t —1.f.                                                  ,1---
                                                                                                     .5-. )
                                                                                                          -- -•
              c.,. . , .               e-..
For Serving Citation\ $              L., .=.1%                                               Sh ift/Constable                              . JPji
For Mileage                                                                                 County of T.1.'                               its' State of
                                                                                                                                    .,
Total Fees:
                                                                                        dOff.icer/AutluTrized Person- MN
"My name is                                                        , my date-Of birth            /    /     , and my address is
                     (First, Middle, Last)
                                                          I'DECLARE UNDER PENALTY OF-PERJURY THAT THE FOREGOING IS TRUE
 AND CORRECT.
(Street, City, Zip)
                                              Executed in                          County, State of              , on the            day of

                                                                                                                                 ID# and Exp. of Cert.
                                                                    Declarant/Authorized Process Server
                                                                                     Email address:
     Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 35 of  371/13/2021
                                                                Filed:  PageID      #:PM43
                                                                                12:08
                                                                                                                                                                                  Juli Luke



                                                                                                                Citation
                                                                                             Cause No.CV-2020-03253

        VS. WALMART INC, Doing Business As
Paula Boyce                                                                                                                                                              County Court at Law No. 2
WALMART SUPERCENTER #5707                                                                                                                                 1450 E. McKinney Street, Denton, TX 76209
THE STATE 0F TEXAS
ANY SHERIFF 0R CONSTABLE OR OTHER PERSON AUTHORIZED BY LAW OR COURT ORDERED TO
SERVE CITATION

To! WALMART INC c1/b/a Wal                                                                                                                                                 THE)! MAY BE FOUND”
      Registered Agent CT Corpo                                                              im%#%7
                                                                                             Sy
      1999 Bryan St Suite 900
      Dallas TX 75201
                                                                      $nsu                                                                      “OVHEZF’WR      V_


                                                                                                                                                                                      "



NOTICE TO DEFENDANT “You have been sued. ” The Plaintiff's Original Petijon (OCA) WITH
REQUEST FOR TA"~:4_TEN DISCOVERY was led on December 31, 2020. Youmay employ an attorney. If you
or your attorney 'i o"not le a written answer with the clerk who issued
                                                                           this citation by 10.00 a. m. on the Monday next
following the“'5'           of twenty days       you were served this citation and petition, a Default Judgment may be taken
against you.                               after
               egation
              'rwnder my hand}J andseallof said court and ofce
Issued and griy‘e,
                                     .                                       ,   'n'
                                                                                       1::
                                                                                                                                           on this the 3rlst day
                                                                                                                                                          r
                                                                                                                                                                         of December,         20W                          y_,




                                                                                                                                                                                                i
                                                            F:        .1
                                                                      ' I-
                                                                                                                                                                                                                                 ‘
Plaintiffs/Attorney
                                              ‘1                      —-


                                                       '
Mildred Ib'a' Ashley                      V
                                                   _        ft                                                                                             Juli Luke, County              Clerk           Benton, Texas
5720 LBJ FWY STE 440                                        g
                                                                                             ‘   ‘
                                                                                                     as                                                    1450 E. McKinney St, Denton, TX 76209
Dallas TX 175240
                                                                                                            r
                                                                      V                                         V                     _
                                                                                  1’
                                                                                                                                                                           www. DentonCounty. gov
                                                                 ‘D




                                                       :9
                                                                 r


469-730-3007                     _
                                                                      t"
                                         _.




                ":                                                                                                                              ‘Lara Isell, Deputy Clerk.
                                                                                                                                                                                                                       r




=1:Mu:*Hmgunuumuu*s***************=1:Mun:“nuns:*****u*****=i:******                                                                                                                                                        .
                                Return of Service         ~                                                                                                                   ~
                                                                                                                                                                                                     :1
               i                                                                                                                                                                                     ..




                          & day ofQL
                                                                                                                                                                                                                   A
                                                                                                                                                                                                               M




Came to                                                                          ,202_l_ at                 [l OOTM and Executed on the                                    ,da‘y   ofqul             2    i"


                                                                                                                                                 a COFP
                                                                                                                                                                                                T,



g.M byhagye de 1ver1ng to the within named Walml‘i' iC
                                                                                                                             'i‘hih                                  .Manner delivere

 Qk mg;           ,a true copy of this citation, with-attached eopy(ies) the Plaintiffs Original Petition(OCA)
                                                                        of
WITH REQUEST FOR WRITTEN DISCOVERT -at                                                                              ,




  [W Bryn slum belles (F8195 "5291
For Serving CitatiOn $                                                                                                                    Sheriff/Constable
For Mileage
Total Fees:
                     $
                     $                                                                       I                  k-      "‘
                                                                                                                                      B4
                                                                                                                                          County of
                                                                                                                                            -
                                                                                                                                                     1.
                                                                                                                                                                                                          State                of


        1W WWW
 “My name
                     (First, Middle, Last)
                                                                                                     ,                 his
                                                                                                         myrdate oTbirth
                                                                                                                                      O;        'cer/ Eutho'nzed Person- I. D. #
                                                                                                                                                               , and my address                                                                     ‘



  Dada;     (TMS’HZO                                                                         [DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.
(Street, City, Zip)
                                                            Executed in                      m
                                                                                             ’
                                                                                                                             County, State of i           g   , on the    g         day of. n
                                                                                                                                                                                                     QQQJ
                                                                                                                                                                                                                                     ,   7024   .




                                                                                                         :DWKA WOT/l
                                                                                                         Declarant/Authorized Pcess Serv
                                                                                                                          Email address: (
                                                                                                                                                                              ID# and Exp. of

                                                                                                                                                                                    E: :Q/jzg m
                                                                                                                                                                                                          Cert%
                                                                                                                                                                                                           g
                                                                                                                                                                                                           1
                                                                                                                                                                                                                   «ewf
                                                                                                                                                                                                                               m1
                                                                                                                                                               iahggj
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 36 of Filed:
                                                              37 PageID        #: 44
                                                                     1/28/2021 4:06 PM
                                                                               Juli Luke
                                                                               Denton County, County Clerk
                                                                               By: Sandra Erp, Deputy


                                    CAUSE NO. CV-2020-03253

 PAULA BOYCE                                         §          IN THE COUNTY COURT
                                                     §
                                                     §
 VS.                                                 §          AT LAW NO. 2 OF
                                                     §
 WALMART INC. D/B/A                                  §
 WALMART SUPERCENTER #5707                           §          DENTON COUNTY, TEXAS

                            DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Walmart Inc. d/b/a Walmart Supercenter #5707 (incorrectly sued, proper

and only necessary entity is Wal-Mart Stores Texas, LLC), Defendant in the above-entitled and

numbered cause, and files its Original Answer to Plaintiff’s Original Petition, and would

respectfully show the Court as follows:

                                        I. GENERAL DENIAL

       Defendant generally denies the allegations contained in Plaintiff’s Original Petition,

demands strict proof thereof, and says this is a matter for jury decision.

                                  II. REQUEST FOR DISCLOSURE

       Pursuant to Rule 194, Plaintiff is requested to disclose, within 30 days of service of this

request, the information or material described in Rule 194.2.

                                      III. RULE 193.7 NOTICE

       Pursuant to TEXAS RULES OF CIVIL PROCEDURE 193.7, Defendant provides notice that it

intends to use Plaintiff’s production of all documents, tangible things and discovery items

produced in response to discovery in any pre-trial proceeding or at trial.

                                          IV. JURY DEMAND

       Defendant further demands a trial by jury.




DEFENDANT’S ORIGINAL ANSWER                                                                   PAGE 1
441139
Case 4:21-cv-00083-ALM Document 1-3 Filed 01/28/21 Page 37 of 37 PageID #: 45




         WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing

hereof, Plaintiff take nothing by this suit, that Defendant recover its costs, and that Defendant have

such other and further relief, both at law and in equity, to which it may be justly entitled.


                                                 Respectfully submitted,

                                                 COBB MARTINEZ WOODWARD PLLC
                                                 1700 Pacific Avenue, Suite 3100
                                                 Dallas, TX 75201
                                                 (214) 220-5208 (direct phone)
                                                 (214) 220-5258 (direct fax)


                                                 By:          /s/ Bevan Rhine
                                                        BEVAN RHINE
                                                        Texas Bar No. 24036265
                                                        brhine@cobbmartinez.com

                                                 ATTORNEYS FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

        I certify a true and correct copy of this document has been forwarded to counsel for Plaintiff
either by e-service, telefax, electronic mail, and/or regular U.S. mail on this 28th day of January,
2021:

         Mildred Ashley
         Law Offices of Kelly T. Curran
         5720 LBJ Freeway, Suite 440
         Dallas, Texas 75240
         469.730.3007 / fax 469.458.2993
         mildred@ktclawfirm.com
         ktclawfirm@gmail.com

                                                    /s/ Bevan Rhine
                                                 BEVAN RHINE




DEFENDANT’S ORIGINAL ANSWER                                                                     PAGE 2
441139
